DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious orthographically projecting a first instance of the LIDAR data associated with a time slice to generate a LIDAR projection image representative of LIDAR detections within the 3D environment; receiving LIDAR labels identifying locations of objects represented by the LIDAR detections in the LIDAR projection image; orthographically projecting a second instance of the RADAR data associated with the time slice to generate a RADAR projection image representative of RADAR detections within the 3D environment; propagating the LIDAR labels to the RADAR projection image to generate propagated LIDAR labels; determining a number of the RADAR detections corresponding to each propagated LIDAR label of the propagated LIDAR labels; removing a set of the propagated LIDAR labels that contain less than a threshold number of RADAR detections, leaving a remaining set of LIDAR labels; and training a neural network to detect objects from the RADAR projection image using ground truth data generated based at least in part on the remaining set of LIDAR labels.

Regarding claims 9-15 , the prior of record, specifically  Stout et al. (US Patent No. 9,098,754) and Frossard et al. (US 2019/0147610) discloses receiving RADAR data and LIDAR data collected from a three-dimensional (3D) environment; for each frame of the LIDAR data: generating, from the frame of LIDAR data, a LIDAR projection image representative of LIDAR detections from the 3D environment; receiving LIDAR labels identifying locations of objects represented by the LIDAR detections in the LIDAR projection image.
However, none of the prior art cited alone or in combination provides the motivation to teach generating, from a corresponding frame of the RADAR data associated with the frame of LIDAR data, a RADAR projection image representative of RADAR detections from the 3D environment and training a neural network to detect objects from the RADAR projection image using ground truth data generated based at least in part on the LIDAR labels.
Regarding claims 16-20 , the prior of record, specifically  Stout et al. (US Patent No. 9,098,754) and Frossard et al. (US 2019/0147610) and Vallespi-Gonzalez (US 2018/0349746) discloses receiving LIDAR labels of LIDAR detections in one or more instances of LIDAR data collected from an environment over a period of time using a LIDAR sensor; for each of the one or more instances of LIDAR data: identifying a closest instance of RADAR data to the instance of LIDAR data, the closest instance of RADAR data associated with an accumulated, ego- motion-compensated, orthographic image of a portion of the RADAR data collected from the environment over the period of time using a RADAR sensor.
However, none of the prior art cited alone or in combination provides the motivation to teach for each of the one or more instances of LIDAR data: propagating a set of the LIDAR labels for the LIDAR detections in the instance of LIDAR data to a corresponding set of RADAR detections in the closest instance of RADAR data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648